Title: To Thomas Jefferson from David Fergusson, 22 September 1801
From: Fergusson, David
To: Jefferson, Thomas


Respected Sir,
Geo: Town 22d. Septemr. 1801.
Having had the Rheumatism a good while, and thereby from another cause, a rupture, has delay’d the papers I wrote you of before,—the result of them will be known in the approaching Session,—I hand You a Petition—which if you think proper to sign and send me I will be much oblidged to you for—if not, any aid you can give me, being much in need of help at this time, and which I am sorry on this occasion goes with the Papers—as it looks unpleasant, unto a retrospect of the circumstances attending on a press of imperious Necessity.
With great Esteem, &c. &c.
David Fergusson
N.B. I called at the House & Mr. [Romaye] told me you wouldn’t be up till 1st Novr.—
